Citation Nr: 0614647	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-13 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 60 percent 
effective May 14, 1999, for residuals of a L5-S1 discectomy 
and foraminotomy.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active military service from 
October 1982 to June 1994 and nine years, one month, and 
fourteen days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for a low back disability.  He was awarded a 10 
percent initial rating effective July 1, 1994, a temporary 
total rating for convalescence effective June 7, 1999, and a 
40 percent rating effective August 1, 1999.     

This appeal was previously presented to the Board in April 
2001 and again in October 2004.  On each occasion this issue 
was remanded to the RO for additional development.  It has 
now been returned to the Board.  Within the Board's October 
2004 decision and remand order, the veteran was denied a 
disability rating in excess of 10 percent for his low back 
strain prior to May 13, 1999.  Therefore, the issue now 
before the Board is as listed on the front page.  

During the course of this appeal, the veteran has been 
awarded an increased rating, but less than 100 percent, for 
his low back strain.  However, because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status.  


FINDING OF FACT

The veteran's service-connected residuals of a L5-S1 
discectomy and foraminotomy are manifested by complaints of 
pain with range of motion to 80º for forward flexion of the 
thoracolumbar spine, with pain, extension full, and lateral 
flexion to 30º with pain.  


CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 60 percent for residuals of a L5-S1 discectomy and 
foraminotomy, on and after May 14, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-95 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
August 2001, January 2002, and November 2004 VA letters, the 
May 2000 rating decision and subsequent rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the April 2001 and October 2004 Board 
remands.  In addition, the RO letters, the SOC, and SSOC 
provided the veteran with specific information relevant to 
the VA's duty to notify.  Thus, no further notices are 
required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2005).  
In this case, all identified and available evidence 
obtainable by VA has been obtained, including all relevant 
treatment records and examination reports.  In this respect, 
the Board notes that all private medical treatment records 
made known to VA have been obtained.  The veteran was also 
notified of the above development via the RO's letters and 
other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the local VA medical center, where 
he has received treatment.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.  

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in October 1996) 
and appealed prior to VA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial May 2000 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.   

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any questions as to the appropriate date to 
be assigned is rendered moot.  

The veteran seeks a disability rating in excess of 60 percent 
beginning May 13, 1999, for his low back strain.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, when the assignment of initial ratings is under 
consideration, the level of disability in all periods since 
the effective date of the grant of service connection must be 
taken into account.  Fenderson v. West, 12 Vet. App. 119 
(1998).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's low back disability has been rated under 
Diagnostic Code 5293 (recently changed to Diagnostic Code 
5243), for intervertebral disc syndrome.  During the course 
of this appeal, the diagnostic criteria for the evaluation of 
spinal disabilities were modified.  Effective September 23, 
2002, VA revised the criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002).  Effective September 26, 2003, VA also revised the 
general criteria for evaluating diseases and injuries of the 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  When a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The September 2005 supplemental statement of the case 
considered the veteran's disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his low back disability.  Therefore, 
no prejudice to the veteran exists in the Board's 
adjudication of this issue at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (2002).  

Prior to the regulatory revisions, as pertinent to the 
veteran's appeal, Diagnostic Code 5293 awarded the following: 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warranted a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months, a 20 percent 
evaluation is warranted.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note 1 (2005).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, for a 40 percent evaluation, severe 
limitation of motion was required.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Under the revised criteria for the evaluation of low back 
disabilities, such disabilities of the spine are rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine, which provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

In June 1999 the veteran was hospitalized at a VA medical 
center for a left L5-S1 diskectomy and foraminotomy following 
severe low back pain.  A prior June 1999 magnetic resonance 
imaging (MRI) had confirmed a protruding disc in the low 
back.  His surgery went well and he had a normal post-
operative recovery.  By October 1999, he was still 
experiencing low back pain, with decreased severity.  Deep 
tendon reflexes were 2+ and symmetrical.  Physical therapy 
was recommended.  

According to a November 1999 VA clinical notation, the 
veteran had full range of motion of the lumbosacral spine on 
examination.  His gait was also within normal limits.  
However, recurrent low back pain was reported, and sensation 
was decreased along the left lower extremity.  He stated he 
missed 45 days' work in the past 12 months.  

On private examination in March 2000, the veteran had normal 
lordosis of the lumbosacral spine, with some tenderness of 
the paravertebral musculature.  He had forward flexion to 
45º, extension to 20º, and lateral flexion to 40º on the 
right and 45º on the left.  Neurological testing of the lower 
extremities revealed some decreased sensation on the left, 
with reflexes 1+ versus 2+ on the right.  No motor weakness 
was observed.  

On another private examination in February 2001, the veteran 
again reported severe and chronic low back pain.  He was 
forced to curtail most of his general activities; however, he 
continued to ski on occasion.  He also continued to work 
fulltime.  Neurological evaluation revealed some decrease in 
sensation on the left, but was otherwise negative.  Straight 
leg raising was negative.  

In October 2002 the veteran was afforded VA examination of 
his low back.  On physical examination the veteran limped, 
favoring his left lower extremity.  Range of motion testing 
revealed flexion to 30º, with pain.  A well-healed surgical 
scar was noted over the lumbosacral spine region.  Reflexes 
were 2-3/5 at the knees and ankles bilaterally.  X-ray of the 
lumbosacral spine revealed significant narrowing at L2-3 and 
L5-S1, as well as degenerative disc disease.  

Another VA examination was afforded the veteran in May 2005.  
He reported chronic low back pain which has forced him to 
curtail most of his activities.  He recently changed 
positions with his company; his new position was more 
sedentary.  He continued to work fulltime.  His gait was 
even, without use of any assistance devices.  Forward flexion 
of the thoracolumbar spine was to 80º, with pain.  Extension 
was full, and lateral flexion was to 30º with pain.  
Neurological evaluation revealed some loss of sensation at 
the left foot.  However, no motor loss was noted in the left 
lower extremity, and strength was 5/5.  Reflexes were absent 
on the left leg.  

After reviewing the entirety of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 60 percent, commencing May 14, 1999, for 
a lumbosacral strain.  As is noted above, a 40 percent rating 
is the maximum schedular rating available under the prior 
version of the diagnostic criteria for lumbosacral strain.  A 
40 percent rating also represents the maximum schedular 
rating for limitation of motion of the lumbosacral spine 
under the prior diagnostic criteria, and the veteran has 
already been awarded the maximum schedular rating of 60 
percent under both the former and revised criteria for 
intervertebral disc syndrome.  

The only possibility of a higher schedular rating for the 
veteran's low back disability is if unfavorable ankylosis is 
present, which warrants a 100 percent rating under the 
revised criteria for thoracolumbar spine disabilities.  A 100 
percent rating was also warranted for unfavorable ankylosis 
under the prior version of the rating criteria for spinal 
disabilities.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  However, all medical evidence of record, including 
both VA and private treatment records, indicate the veteran 
retains range of motion of the lumbosacral, and does not have 
unfavorable ankylosis or the functional equivalent thereof.  

The Board has also considered whether an increased rating 
under 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.  However, where 
the veteran is already receiving the maximum available rating 
for limitation of motion, an increased rating based on DeLuca 
may not be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, the Board has also considered whether a staged 
rating is warranted, as required by the Court in Fenderson, 
supra.  However, because the veteran has displayed a level of 
disability consistent with his 60 percent initial rating and 
no higher since the grant of this rating, a staged rating is 
not warranted in the present case.  See Fenderson, supra.  

The veteran has also alleged that a separate rating is 
warranted based on radiation of his low back pain into his 
lower extremities secondary to his spinal disability.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition).  However, 
the Board notes first that the revised schedular criteria for 
spinal disabilities contemplates radiation of pain into the 
lower extremities; therefore, an award of a separate 
compensable rating for this symptom would amount to 
pyramiding, which is forbidden by VA regulation.  38 C.F.R. 
§ 4.14 (2005).  The Board also notes that the most recent 
examination report was essentially negative for other 
neurological findings of the lower extremities.  While the 
veteran reported some loss of vibratory sensation at the left 
foot, sensation was present at the left ankle.  He was 
otherwise without loss of significant motor strength or 
coordination of the lower extremities secondary to his low 
back disability.  Overall, the preponderance of the evidence 
is against a separate compensable rating for neurological 
impairment resulting from his service-connected disability.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban, supra; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2005).  In the present case, the veteran 
has a surgical scar of the low back.  However, the 
examination reports of record have not described his scar as 
poorly nourished, with ulceration or limitation of function 
present. Overall, his scar as been described as well-healed, 
and no specific impairment has been directly attributed by a 
medical examiner to the veteran's scar.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating at this time for the surgical scar of the 
low back.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with all forms of employment 
in and of itself, as the veteran remains employed.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 60 percent commencing May 14, 
1999, under the former or revised criteria for the veteran's 
service-connected low back disability.  As a preponderance of 
the evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 60 percent commencing May 
14, 1999, for residuals of a L5-S1 discectomy and 
foraminotomy, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


